Citation Nr: 0818324	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epididymitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of frost bite of the feet.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for coronary artery 
disease.

9.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claims of 
entitlement to service connection for back pain, chest pain, 
epididymitis, and the residuals of frost bite of the right 
and left feet, and denied his claims for service connection a 
cervical spine disability, hypertension, depression, coronary 
artery disease, and a stomach condition.  The appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  


REMAND

In a March 2008 statement, the veteran canceled the May 2008 
hearing before the Board for which he had been scheduled, due 
to a worsening of his physical condition which prohibited him 
from traveling to Washington, D.C.  He requested that he be 
rescheduled for the next Board hearing to be held via 
videoconference from the RO in St. Petersburg, Florida.  The 
Board finds that the veteran's request to reschedule the 
hearing was timely and made for good cause.  As he has not 
yet been afforded a subsequent opportunity for a hearing 
before the Board, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board 
hearing to be held via videoconference 
from the RO in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

